                Case 18-12903-KG            Doc 113       Filed 04/01/19       Page 1 of 2



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

____________________________________
In Re:                               )
                                     )
ANGEL MEDICAL SYSTEMS, INC.,         )                              Chapter 11
a Delaware corporation,              )                              Case No. 18-12903 (KG)
                                     )
       Debtor.1                      )
____________________________________)

 NOTICE OF ENTRY OF ORDER CONFIRMING MODIFIED AMENDED PLAN OF
ANGEL MEDICAL SYSTEMS, INC. AND OCCURRENCE OF THE EFFECTIVE DATE

         PLEASE TAKE NOTICE OF THE FOLLOWING:

         1.    Confirmation of the Plan. On February 11, 2019, the United States Bankruptcy
Court for the District of Delaware (the “Bankruptcy Court”) entered an order [Docket No. 91]
(the “Confirmation Order”) confirming the Modified Amended Plan of Angel Medical Systems,
Inc., dated February 7, 2019 [Docket No. 74] (as it may have been amended, supplemented or
modified, the “Plan”), in the chapter 11 case of the above-captioned debtor and debtor in
possession (the “Debtor”). Unless otherwise defined in this Notice, capitalized terms used but
not defined herein shall have the meanings given to them in the Plan or Confirmation Order, as
applicable.

         2.     Effective Date. The Effective Date of the Plan occurred on March 29, 2019,
resulting in the substantial consummation of the Plan.

                                               BAR DATES

        3.     Administrative Claim Bar Date. Unless previously filed or as otherwise
governed by any bar date order or another order of the Court, requests for payment of
administrative expenses arising under Section 503 of the Bankruptcy Code (other than
Professional Fees) (“Administrative Claims”) arising after December 31, 2018, must be filed
with the Bankruptcy Court and served on the Reorganized Debtor and its counsel no later than 30
days after the Effective Date (the “Administrative Claim Bar Date”). Holders of Administrative
Claims entitled to priority under section 503(b)(9) of the Bankruptcy Code that have asserted
such claims as part of a proof of claim filed in accordance with the Order (I) Establishing Bar
Dates for Filing Claims and (II) Approving the Form and Manner of Notice Thereof dated
January 23, 2019 [Docket No. 52] (the “Bar Date Order”) shall not be required to file additional
requests for payment of Administrative Claims with the Court to maintain their assertion of such
Administrative Claims, and the applicable deadline set by the Bar Date Order shall continue to
apply to such Claims. Holders of Administrative Claims that are required to file and serve a


1 The Debtor’s address is 40 Christopher Way, Suite 201, Eatontown, NJ 07724. Its EIN is XX-XXXXXXX.
               Case 18-12903-KG         Doc 113      Filed 04/01/19    Page 2 of 2



request for payment of such Administrative Claims and that do not file and serve such a
request by the Administrative Claim Bar Date shall be forever barred from asserting such
Administrative Claims against the Debtor, the Reorganized Debtor or their respective
property, and such Administrative Claims shall be discharged as of the Effective Date.

        4.     Professional Compensation.       Each Professional requesting compensation
pursuant to sections 330, 331, 363, or 503(b) of the Bankruptcy Code for services rendered in
connection with the Chapter 11 Case prior to the Effective Date shall file with the Bankruptcy
Court, and serve on the Reorganized Debtor, an application for allowance of final compensation
and reimbursement of expenses in the Chapter 11 Case on or before the forty-fifth (45th) day
following the Effective Date.

         5.    Bar Date for Rejection Claims. Unless otherwise provided by an order of the
Court, any asserted Claims arising from the rejection of an Executory Contract or Unexpired
Lease must be filed by Holders of such Claims with the Court and served on the parties entitled
to notice under this Plan no later than sixty (60) days after the later of (a) the Effective Date or
(b) the effective date of such rejection, subject to the Reorganized Debtor’s right to object
thereto.

         6.     Copies of Plan and Confirmation Order. A copy of the Plan, the Confirmation
Order, or any other related documents may be obtained from the Bankruptcy Court’s website at
http://ecf.deb.uscourts.gov or, free of charge, at https://cases-cr.stretto.com/angelmedical.

Dated: April 1, 2019                          MORRIS JAMES LLP

                                              /s/ Jeffrey R. Waxman
                                              Jeffrey R. Waxman (Bar No. 4159)
                                              Eric J. Monzo (Bar No. 5214)
                                              500 Delaware Avenue, Suite 1500
                                              Wilmington, DE 19801-1494
                                              Telephone: (302) 888-5842
                                              Facsimile: (302) 504-3942

                                                  -and-

                                              HONIGMAN LLP
                                              Joseph R. Sgroi, Esquire
                                              Glenn S. Walter, Esquire
                                              2290 First National Building
                                              660 Woodward Avenue
                                              Detroit, Michigan 48226-3506
                                              Telephone: (313) 465-7000
                                              Facsimile: (313) 465-7713

                                              Counsel to the Debtor




                                                 2
